McAlvay, C. J.
(dissenting). The facts in this case are clearly stated in the opinion written by Mr. Justice STONE. There is no question of law presented by this record, and it must be disposed of upon the facts presented by the record. I have read- all of the testimony with great care, and after thoughtful consideration I find it impossible to agree with Mr. Justice Stone in his conclusion that the case should be reversed and the bill of complaint dismissed.
The story of this complainant is a simple one. She was a-woman of intelligence and character, with some prospect of a small inheritance, who went from Michigan to California to find a better climate for her sick husband who was suffering from tuberculosis, also taking with her two little children. Her husband found employment with a laundry, of which defendant was manager, where most of his time was spent in the open air driving the laundry wagon. This employment continued for about three years, when, about Thanksgiving day, 1909, he was discharged and accused by his employer of having wrongfully appropriated about $1,900 of the money which had come into his hands by way of collections made in the course of his work. He went to his wife and first informed her that he had lost his employment, and *154afterwards made confession to her that he was charged with being short in his accounts. He desired her to help him out, saying that something must be done to keep him out of prison. This she hesitated to do on account of the little children. The defendant knew that the husband was without means, and that the wife, through her father’s estate, had inherited some property.
So far there appears to be no dispute upon the facts, and this statement of conditions and the situation is taken from the testimony of complainant, now a widow.
Three days after complainant was told of her husband’s wrongdoing she was sent for by the defendant to come to his house with her husband; her understanding, received through her husband, being that there would be no one present except defendant. She was taken there by her husband in defendant’s laundry wagon, with defendant’s knowledge, and so great was the husband’s urgency that, although she desired to change her dress, having on only a dressing jacket and an old skirt, he stated there was no time to waste; “just slip on your coat and go just as you are.” Upon arrival at defendant’s residence she found defendant, Mr. Cathcart, a stockholder and director in the laundry company, and Mr. Byrne, defendant’s attorney, who was introduced to them by defendant, who said: “This is the man who is short in his accounts.” Her husband produced a copy of her father’s will, which she had no knowledge was in his possession.
To this point her testimony does not appear to he disputed. Her statement of what followed, the threatening attitude of defendant’s attorney toward her and what was said and done, as contained in the excerpt from her testimony in the opinion of Mr. Justice Stone, are in sharp dispute. She is contradicted by *155the defendant, his attorney and witnesses, all, except defendant’s wife, present by appointment. Defendant was the only witness on his part who testified in open court. The testimony of the others was taken by depositions. It is admitted that this meeting resulted in a memorandum in the nature of an assignment of all of her interest in her father’s estate to defendant’s attorney, Byrne, in trust for the laundry company, written by defendant’s attorney upon the back of a copy of her father’s will as a preliminary security, with an understanding that, if defendant realized more than $1,900 from this property, the surplus would be paid to complainant.
Later, after an investigation had been made on the part of the defendant as to the value of this Michigan property, on December 9, 1909, a deed and assignment of all this interest in her father’s estate to defendant was made out by defendant’s attorney, signed and acknowledged by complainant and her husband, and also a written agreement of the same date was executed by defendant to pay all money realized from the sale of such property received in excess of the sum of $1,900.
The deed was taken to the office of the prosecuting attorney for Riverside county, Cal., by defendant for execution by complainant and her husband and for acknowledgment before Prosecutor Evans.
There is a monotony of statement in the testimony of defendant and the depositions of his witnesses which does not accord with the ordinary testimony of witnesses who testify independently their individual recollections of facts. Defendant’s attorney testifies positively that he went to defendant’s house at the time complainant made the assignment of the interest in her father’s estate without any knowledge of the subject-matter for which his services were desired; that he had been told nothing about any busi*156ness to be done between defendant and complainant’s husband. Defendant as positively testifies that when he made the appointment with his attorney he told him all of the facts in regard to this matter. In defendant’s testimony he makes an effort to have it appear that the meeting at his house where he had surrounded himself with these witnesses to observe what occurred when complainant gave away her entire estate to save her husband was like a family gathering.
This opinion has been extended to greater length than was intended. My conclusion is that the testimony of complainant is substantially true. Her husband, evidently a weak, sick man, 'now dead, had gotten into this difficulty, and complainant in her devotion to him .was willing to, and did, sacrifice her entire property. That pressure was brought to bear upon her, sufficient to cause her, under the circumstances, in her sense of fear of what would happen in case she refused, to make this conveyance to defendant to save her husband from prison, is evident. She was not a strong woman physically; and her actions at the time were the natural result of surrounding conditions.
My conclusion is that the learned trial judge, before whom the testimony of the parties to this suit was heard, being the only witnesses to the material facts in this case who were sworn, with his opportunity to judge from their personal appearances, arrived at a correct conclusion, and that the decree which was granted to complainant by the circuit court should be affirmed, with costs of both courts in favor of complainant to be taxed.
Kuhn and Moore, JJ., concurred with McAlvay, C. J.